Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 21, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  158903                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  FRANK ANTHONY SCOLA,                                                                                        Brian K. Zahra
                                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
  v                                                                  SC: 158903                         Megan K. Cavanagh,
                                                                     COA: 338966                                         Justices
                                                                     Wayne CC: 15-002804-NI
  JP MORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and JP MORGAN CHASE &
  CO.,
           Defendants-Appellees,
  and
  KATHLEEN SCOLA, ESTATE OF JOHN
  BARROW BROWN, and CITY OF WAYNE,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals erred in holding that the appellant’s claim
  sounded in premises liability rather than ordinary negligence. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 21, 2019
           s0618
                                                                                Clerk